DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 06/22/2021.
	Claims 2, 3, 5-9, 12 and 13 have been cancelled. 
	Claims 1, 4, 10-11 and 14 have been amended. 
	Claims 1, 4, 10-11 and 14-16 are currently pending and have been examined.


Response to Arguments
	In response to Applicant Arguments /Remarks made in an amendment filled on 06/22/2021:
Regarding Claim Interpretation, claim rejection 112(a), and 112(b):
	Due to claim amendment, and applicant arguments/remarks, the examiner withdraw the claim interpretation, claim rejection 112(a), and 112(b).
	
Regarding claim rejection 35 USC § 103:

 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


	Claims 1, 4, 10-11 and 14-16 are rejected under 35 U.S.C 103 as being unpatentable over US Pat. Pub. No. 2010/0280751 to Breed (“Breed”) in view of Japanese publication no. JP4852941B2 to OGAMI et al (“OGAMI”) further in view of US Pat. No. 7,710,248 to GREENE (“GREENE”). 
	Regarding Claims 1 and 14. Breed discloses a surrounding environment recognition device that is mounted in a vehicle, comprising:
	A processor (Breed, Fig. 5, [0481]; “a variety of microprocessors and electronic circuits 100”) coupled to a drive assistance device that controls engine speed (Breed, Fig. 5, [0489]; “a velocity sensor 76”), braking (Breed, Fig. 5, [0488]; “a brake servo 70”) and steering (Breed, Fig. 5, [0488]; “a steering servo 72”. [0517]; “Processor 100A is coupled to … brake system 70A, steering system 72A and throttle system 74A”), wherein the processor is programmed to:
	acquire traveling path information indicating a traveling path for the vehicle (Breed, Fig. 4; “Navigation system 46”. Fig. 5; “GPS receiver 52” + “DGPS receiver 54”. [0447]; “navigation system 46 which may then receive information about a travel lane the vehicle is traveling on and guide an operator of the vehicle based on the accurate positional information and travel lane 
	acquire (Breed, See “Accurate Navigation [0099-0109]; “positon determination”. Fig. 4; “Map data 48”. [0476]; “The map database 48 contains … data on the edges of the lanes of the roadway and the edges of the roadway, and the location of all stop signs and stoplights and other traffic control devices such as other types of road signs”. [0483- 0494] such as [0484]; “Radar 62 is primarily used to scan an environment close to and further from the vehicle than the range of the cameras and to provide an initial warning of potential obstacles in the path of the vehicle”)surrounding environment element information (Breed, Fig. 5; “Camera 60”, “Radar 62”, “Laser Radar 64”, “Warning Light/Sound 66”, “Velocity Sensor 76”, “Spotlight Sensor 92”, “Weather Sensors 88”, and “MIR, RFID 86”. [0130]; “The digital map usually includes the location of the edge of the road, the edge of the shoulder, the elevation and surface shape of the road, the character of the land beyond the road, trees, poles, guard rails, signs, lane markers, speed limits, etc.”. Also see [0121]) that includes spatial information indicating at least positional information of surrounding environmental elements expressed with coordinates in space (Breed, See “Accurate Navigation [0099-0109]; “positon determination”. Fig. 4; “Map data 48”. [0476]; “The map , and following-road information indicates at least positional information of surrounding environmental elements expressed with a coordinate system that depends on a following road (Breed, [0130]; “The digital map usually includes the location of the edge of the road, the edge of the shoulder, the elevation and surface shape of the road, the character of the land beyond the road, trees, poles, guard rails, signs, lane markers, speed limits, etc.”),
	 for each of the plurality of environment elements (Breed, Fig. 5; “identify/ascertain the identity of objects in range based on reflections 108”), upon determining a respective environmental element is within an area or a section of the traveling path of the vehicle (Breed, Fig. 12a; “is absolute position of vehicle approaching close to edge of roadway 136?”. Fig. 12c; “is absolute position of vehicle approaching close to a red stoplight 154?”. Fig. 12b; “is absolute position of vehicle approaching close to a yellow line 146?”. See Fig. 25; “assess potential for collision/consequences of potential collision with object 112”)), 
	
	For each of the plurality of environmental elements (Breed, such as Fig. 12a; “edges of roadway”, Fig. 12b; “positon of yellow lines” and Fig. 12c; “a red stoplight”), transmit corresponding surrounding environmental element information (Breed, [0118]; “ a control system that controls the steering, acceleration and perhaps the vehicle brakes based on its knowledge of the location of the vehicle, highway boundaries and other nearby vehicles”. Fig. 25; “effect countermeasure if collision is likely 114”), which is configured to automatically adjust at least one of engine speed, braking and steering (Breed, Fig. 12a; “sound alarm and/or guide vehicle to shoulder 140”. Fig. 12b; “sound alarm and/or guide vehicle from yellow line to shoulder 140”. Fig. 12c; “sound alarm and/or guide vehicle to shoulder140”. [0546]; “If yes, an alarm and/or warning system will be activated and/or the system will take control of the vehicle (at 140) to guide it to a shoulder of the roadway or other safe location”. [0230]; “potential collision with that object are assessed, e.g., by a control module, control unit or processor 112. If collision is deemed likely, countermeasures are effected 114, e.g., activation of a driver alert system and/or activation of a vehicle control system to alter the travel of the vehicle”. See [0230] and [0576-0548]).

	Breed substantially discloses the claimed invention; however, Breed fails to calculate a distance along the acquired traveling path of the respective environmental element form the vehicle, calculate a time of the vehicle approaching the respective environmental element along the acquired traveling path, and based on the calculated distance and the calculated time, determine a degree of association of the respective environmental element with the vehicle that indicates a relevance of the respective environmental element to the vehicle traveling on the traveling path”. However, OGAMI teaches:
	calculate a distance along the acquired traveling path of the respective environmental element form the vehicle (OGAMI, [0027]; “when the PCS-ECU 12 detects the presence of a forward obstacle based on the output of the obstacle sensor 14, the distance and relative speed with respect to the forward obstacle and the course of the host vehicle are thereafter determined at regular intervals”),
	 calculate a time of the vehicle approaching the respective environmental element along the acquired traveling path (OGAMI, [0027]; “collision prediction time”), and based on the calculated distance and the calculated time, determine a degree of association (OGAMI, [0027]; “collision possibility”. based on the position of the front obstacle with respect to the course, the possibility that the own vehicle collides with the front obstacle at the present time (collision possibility) is calculated … The value may be a value corresponding to the time obtained by dividing by (collision prediction time). In of the respective environmental element with the vehicle that indicates a relevance of the respective environmental element to the vehicle traveling on the traveling path (OGAMI, [0028]; “the PCS-ECU 12 sets a collision possibility, that is, a time until a collision (for example, 1.8 seconds or 2 seconds), … The reference threshold level for starting the alarm (reference time t1 until collision) is stored in the storage device in advance”), 
	Therefore, it would have been obvious to one of ordinary skill in the surrounding environment recognition art at the time of filing to apply a known technique of calculating a distance along the acquired traveling path of the respective environmental element form the vehicle, calculating a time of the vehicle approaching the respective environmental element along the acquired traveling path, and based on the calculated distance and the calculated time, determine a degree of association of the respective environmental element with the vehicle that indicates a relevance of the respective environmental element to the vehicle traveling on the traveling path, as taught by OGAMI, to known device of Breed for preventing accidents/collisions to yield predictable results in order to guide a vehicle to a safe situation and prevent accidents and casualties.   

	The combination of Breed in view of OGAMI substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “in descending order based on respective degrees of association upon determining the respective degree of association is greater than both a first and a second threshold and transmit only the following-road information of the respective environmental element upon determining the respective degree of association is greater than the first threshold and smaller that the second threshold”. However, GREENE teaches:
in descending order based on respective degrees of association (GREENE, Fig. 2B, Col.7, lines 20-45; “the reasoning layer … sensor data enters the reasoning layer … preliminary assesordetects the slightest chance of an accident … performs the assessment management by ordering and selecting collision scenarios which deserve to be analyzed further … more accurate statistical computations to predict details of a potential collision … the warning generation system, which determines which collision scenarios warrant the issuance of warnings and Schedules these warnings accordingly”) upon determining the respective degree (GREENE, col. 13, lines 21-24; “A warning deadline is computed based on the predicted accident time … and a safe stopping distance or safe stopping time for the primary principal”) of association is greater than both a first and a second threshold (GREENE, col. 7, Lines 45; “number of specialized assessors”. Fig. 3; “specialized assessment 306”. Fig. 14, Col. 12, lines 49-53; “The system computes the probability of collision considering each of the overlapping prismatoids separately, tier by tier, estimating the probability based on the amount of overlap, and then using the highest probability among the overlapping tiers”. Col. 26, lines 55-56; “only those assessments for which the utilities and transmit only the following-road information of the respective environmental element upon determining the respective degree of association is greater than the first threshold and smaller that the second threshold (GREENE, Fig. 21, col. 7, Lines ; “the utility is calculated as the benefit of warning … based on the probability logic … the utility function can be derived .. those assessments for which the utilities are above the threshold T are considered for warning  … the scheduler schedules the warnings in a backward direction with respect to the time axis … ranks the assessment based on their expected benefits .. schedules the lowest ranked assessment first and as far into the future as possible”); 

	Therefore, it would have been obvious to one of ordinary skill in the surrounding environment recognition art at the time of filing to apply a known technique of scheduling and issuing warnings in descending order based on respective degrees of association upon determining the respective degree of association is greater than both a first and a second threshold and transmit only the following-road information of the respective environmental element upon determining the respective degree of association is greater than the first threshold and smaller that the second threshold, as taught by GREENE, to known device of Breed for preventing accidents/collisions to yield predictable results of processing large flow of information 

	Regarding claim 4. The combination of Breed in view of OGAMI further in view of GREENE disclose the surrounding environment recognition device according to claim 15, wherein the processor is further programmed to (Breed, Fig. 5, [0481]; “a variety of microprocessors and electronic circuits 100”):
	The combination of Breed in view of OGAMI substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “estimate a prospective position of a respective environmental element, using the surrounding environment element information, calculates a point, a section, or an area where the prospective position of the environmental element overlaps the traveling path, and wherein  the point, the section, or the area  on the traveling path, to which the environmental element relates is the point, the section, or the area where the prospective position of the environmental element overlaps the traveling path, respectively”. However, GREENE teaches:
estimate a prospective position (GREENE, “X” and “Y” of Fig. 6”) of a respective environmental element (GREENE, Fig. 6; col. 3, lines 4-6; “segmented cone representing the future states of a principal that is likely to move along a straight line with a constant Velocity”. Col. 8, lines 60-62; ““segmented cones, to , using the surrounding environment element information, calculates a point, a section, or an area where the prospective position of the environmental element overlaps the traveling path (GREENE, Col. 12, lines 60-64; “the two cones to be generated, a, and a, are the X-Y areas of the two prismatoid bounding boxes, and o is the X-Y area of the overlap of these two bounding boxes”), and wherein  the point, the section, or the area  on the traveling path, to which the environmental element relates is the point, the section, or the area where the prospective position of the environmental element overlaps the traveling path, respectively (GREENE, Fig. 14, Col. 12, lines 49-53; “The system computes the probability of collision considering each of the overlapping prismatoids separately, tier by tier, estimating the probability based on the amount of overlap, and then using the highest probability among the overlapping tiers”. Col. 16, lines 61-62; “The bigger the overlapping area is, the higher the possibility that the two principals will collide”). 
	Therefore, it would have been obvious to one of ordinary skill in the surrounding environment recognition art at the time of filing to apply a known technique of scheduling and issuing warnings to estimate a prospective position of a respective environmental element, using the surrounding environment element information, calculates a point, a section, or an area where the prospective position of the environmental element overlaps the traveling path, and wherein  the point, 

	Regarding Claim 10. The combination disclose the surrounding environment recognition device according to claim 1, wherein the processor is further programmed to (Breed, Fig. 5, [0481]; “a variety of microprocessors and electronic circuits 100”):
	The combination of Breed in view of OGAMI substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “calculates an area associated with the traveling of the vehicle, based on the traveling path information, and calculate information pertaining to the point, the section, or the area on the traveling path, to which the environmental element relates, based on the area associated with the traveling of the  vehicles”. However, GREENE teaches: calculates an area associated with the traveling of the vehicle, based on the traveling path information, and calculate information pertaining to the point, the section, or the area on the traveling path, to which the environmental element relates, based on the area associated with the traveling of the  vehicles (As shown in GREENE, Fig. 13(b) screenshot below. Col. 11, lines 58-62; “an exemplary intersection of the segmented cones of two vehicles in accordance with one embodiment of the present invention. This intersection can trigger a preliminary assessment of the collision risk in the intersection”).


    PNG
    media_image1.png
    250
    439
    media_image1.png
    Greyscale
Fig. 13(b) screenshot

	Therefore, it would have been obvious to one of ordinary skill in the surrounding environment recognition art at the time of filing to apply a known technique of scheduling and issuing warnings to calculates an area associated with the traveling of the vehicle, based on the traveling path information, and calculate information pertaining to the point, the section, or the area on the traveling path, to which the environmental element relates, based on the area associated with the traveling of the  vehicles, as taught by GREENE, to known device of Breed for preventing accidents/collisions to yield predictable results of processing large flow of 

	 Regarding Claim 11. The combination disclose the surrounding environment recognition device according to claim 10, wherein the processor is further configured to (Breed, Fig. 5, [0481]; “a variety of microprocessors and electronic circuits 100”) acquire control plan information which includes a traveling course information that is planned by a drive assistance device that is mounted in the vehicle, and calculate the area associated with the traveling of the vehicle, based on acquired the control plan information (Breed, [0517]; “Processor 100A is coupled to the inertial reference unit and also is capable of performing the functions of vehicle control, such as via control of the brake system 70A, steering system 72A and throttle system 74A, crash sensing, rollover sensing, cassis control sensing, navigation functions and accident prevention”).

	Regarding claim 15 and 16. The combination disclose the surrounding environment recognition device according to claim 1, wherein 
	the spatial information includes positional information of surrounding environmental elements expressed with absolute coordinates or relative coordinates with respect to the center of the vehicle (Breed, [0325]; “a vehicle , and the following-road information includes positional information indicating a position of an environmental element along a following road (Breed, [0081]; “the driver will enter his or her destination so that the vehicle knows ahead of time where to exit”. [0119-0128]; “Maps … All information regarding the road … presence of guard rails, width of each lane, width of the highway, width of the shoulder, character of the land beyond the roadway, existence of poles or trees and other roadside objects, exactly where the precise position location apparatus is located, etc. … traffic conditions … locations of restaurants and gas stations, etc”).
	
Conclusion
1.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/AVIA SALMAN/Examiner, Art Unit 3687                    

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687